687 S.E.2d 686 (2009)
RON MEDLIN CONSTRUCTION
v.
HARRIS.
No. 417A09.
Supreme Court of North Carolina.
December 4, 2009.
Robin K. Vinson, Raleigh, for Ron Medlin Construction/Medlin.
Gary K. Shipman, Wilmington, for Raymond A. & Sarah N. Harris.
The following order has been entered on the motion filed on the 3rd of December 2009 by Defendants (Harris) for Extension of Time to File Brief:
"Motion Allowed. Defendant shall have up to and including the 28th day of December, 2009 to file and serve his/her brief with this court. By order of the Court in conference this the 4th of December 2009."